Dear Rep. Tucker:
You have asked for an opinion regarding the interpretation of Jefferson Parish Code of Ordinances, Chapter 32 regarding the removal of signs placed on public property.
Section 32-1 (a) of the Jefferson Parish Code of Ordinances contains a very specific prohibition and provides as follows:
  Except as otherwise provided by law, it shall be unlawful for any person to erect or maintain upon any
parish highway, right-of-way, servitude, street, roadway, emergency lane, median, neutral ground, shoulder of a road, curb and/or sidewalk any sign, marker, placard, poster, notice, light, signal light, warning or direction sign, or any sign bearing any
commercial advertising.
A search of the Code of Ordinances as well as the Revised Statutes has not provided an applicable definition of "Abandoned Property".  However, the language of the ordinance is clear and unambiguous and acts as a strict prohibition against any sign on public property, regardless of the length of time which it is placed.  Therefore, the mere existence of a sign is prohibited.
Section 32-1(b) (1) of the Jefferson Parish Code of Ordinances provides the authority for removal of such illegal signs as follows:
 Any sign, marker, signal light, advertisement, bill poster or dodger, that is posted, placed or painted on any parish highway, right-of-way, servitude, street  public building, curbing of gutters, flagging, gutterstone, telephone, telegraph or any utility pole or post in violation of the foregoing section shall be considered abandoned and therefore subject to immediate removal and disposal by the department of inspections and code enforcement or by the department of parkways as soon as possible after either of those departments is made aware of the location of such  signs on public property.  (emphasis added)
Once again, the ordinance is clear and unambiguous as to the only entities which are permitted to remove such signage. Thus, it would appear that the Jefferson Parish Council intended to limit the authority for removal of illegally placed signage.  Absent a change to this provision, other persons or groups of persons have no authority to remove the above mentioned signs.
Very Truly Yours,
                             RICHARD P. IEYOUB Attorney General
                             By: ______________________ Deborah H. Baer Assistant Attorney General
Date Released: July 1, 2002